Per Curiam.
This case comes before the court on the defendant Raymond Construction Co., Inc.’s appeal from orders entered in the Superior Court on April 8, 1976, dismissing appeals by the defendant from judgments entered against it on September 12, 1975, in favor of the plaintiffs Eagle Electric Co., Inc. and Brown’s Floor Covering, Inc.
Upon an examination of the record in the case, it appears that the appeals which were purportedly dismissed were in fact premature, since no final judgments have been entered pursuant to the provisions of Rule 54(b) of the Superior Court Rules of Civil Procedure.1 Menzies v. Sigma Pi Alumni Association, 110 R.I. 488, 294 A. 2d 193 (1972). Therefore, the case is remanded to the Superior Court. Upon remand, the parties may present to the trial justice a request for “an express determination that there is no just reason for delay and * * * an express direction for the entry of judgment.” Super R. Civ. P. 54(b). In the event that the trial justice should take such action, appeals may be taken from such final judgments. Goodyear Loan Co. v. Little, 107 R.I. 629, 269 A.2d 542 (1970); Calore Rigging Corp. v. Sterling Engineering & Construction Co., 105 R.I. 150, 250 A.2d 365 (1969). In view of the fact that the transcript has already been obtained in this case, when the matter is again docketed in the Supreme court, a request may be made to accelerate the time for filing of briefs and for reassignment for oral argument.

At the time judgment was entered, third party complaints by the defendant against Progress for Providence, Inc. were still pending in each case.